DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-5, 9-20 are pending.  Applicant’s previous election of Group I, claims 1, 3-5, 9-16, still applies and claims 17-20 remain withdrawn.
Response to Amendment
Applicant’s amendment of 02/28/22 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 3-5, 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamagata et al. (U.S. 2011/0311810).
Regarding claims 1, 3-5, 9-16, Yamagata teaches a protective film with a PSA layer (See abstract) comprising an acrylate copolymer of acrylate ester monomers and hydroxyl functional crosslinkable acrylate monomers (as in claims 9 and 10) at an amount overlapping the claimed range of claim 11 ([0028]-[0029], [0034]-[0036]).  The PSA also includes a combination of alicyclic and aliphatic polyisocanate crosslinking agents (as in claims 12-14) at an amount that overlaps the range of claim 15 ([0094]-[0099].  The PSA also includes a polysiloxane falling within the claimed formula and with a and b variable ranges that result in a MW range that overlaps claim 1 ([0014]) and a lithium salt as in claims 3-4 at an amount that overlaps claim 5 ([0081]-[0082]) with the lithium salt inherently forming a chelate (as in claim 1) with the polysiloxane because the same compounds form a chelate in the present application.  The polysiloxane includes ethylene as the R2-R4 groups, yielding an ethylene oxide group as claimed ([0091]).  The amount of the polysiloxane and polyacrylate copolymer overlaps claim 1 ([0024], 
In light of the overlap between the claimed article and that disclosed by Yamagata, it would have been obvious to one of ordinary skill in the art to use an article that is both disclosed by Yamagata and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues (via remarks and the declaration) that Yamagata fails to teach the claimed ethylene oxide group.  Applicant’s remarks are somewhat confusing.  Applicant argues that R1 in Yamagata is not an ethylene oxide group.  However, this was not relied upon in the rejection.  Also, the claims do not require that all groups on the polysiloxane are ethylene oxide groups thus R1 in Yamagata does not need to be ethylene oxide to read on the present claims.
Applicant argues that a and b in Yamagata are not simultaneously zero and therefore there must be both R2O and at least one of R3O or R4O.  Based on this remark, it appears Applicant considers the claimed “an ethylene oxide” to be limited to only one ethylene oxide repeating unit.  This is not true.  An ethylene oxide group (as an R group off of a polymer chain, 
The above interpretation of Yamagata (i.e., that formula 20 includes an ethylene oxide R group when one of, or all of, R2-R4 is ethylene) is further supported by other portions from that reference.  For example, [0076] refers to commercial examples of “alkylene oxide group containing reactive monomers” including PME-400.  As evidenced by the NOF catalogue (page 51, table 11.6) and the CAS NPL document (having the same CAS number as the PME 400 product), the “alkylene oxide” group referenced in Yamagata corresponds to a polyalkylene oxide group (of ethylene oxide repeating units), which is the same as the R2-R4 containing group in formula 20.  The same structure of polyalkylene oxide units in the acrylate compound of [0076] is present in the siloxane compound of [0091] and thus is relevant in interpreting this R2-R4 containing group in the siloxane compound of [0091].  Thus, although Yamagata does not explicitly refer to the R2-R4 containing group in formula 20 as an “alkylene oxide group” (or ethylene oxide group when one/all of R2-R4 is ethylene) this would still implicitly correspond to an alkylene oxide group the same way that the alkylene oxide group in the PME product is considered an alkylene oxide group in [0076].  As explained above, this alkylene oxide group is an ethylene oxide group when one or all of R2-R4 is ethylene.
Applicant then argues on page 8 of the remarks that Yamagata does not teach a compound with “only” ethylene oxide bonded to at least one of R1 to R8.  As explained above, this is not required in the present claims (i.e., the claims do not require at least one R group consists of mono ethylene oxide).
Applicant then argues via remarks and a declaration that Yamagata lacks a reasonable expectation of success.  This is not persuasive because Applicant is applying an incorrect interpretation of “success.”  Applicant appears to consider the “reasonable expectation of success” requirement for an obviousness rejection to define “success” as the motivation stated in Applicant’s disclosure (i.e., minimizing static electricity).  This is incorrect.  The prior art does not need to arrive at the claimed subject matter for the same reasons as Applicant.  “Success” in the context of “reasonable expectation of success” corresponds to the intention of the prior art reference being modified via the obviousness rejection.  For Yamagata, “success” would be achieving a functional pressure sensitive adhesive ([0001]) and therefore a modification of Yamagata would not have a reasonable expectation of success if the modification was not reasonable expected to produce a pressure sensitive adhesive.  In the rejection above, there is no modification being done to Yamagata (instead the obviousness of the rejection is based on overlapping ranges/formula, otherwise it would be an anticipation rejection) and therefore the “reasonable expectation of success” argument is irrelevant (i.e., there is every expectation of success in achieving the pressure sensitive adhesive desired by Yamagata based on the teachings of Yamagata).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787